DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 12/17/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 9 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by SEKINE 20160111457.

    PNG
    media_image1.png
    743
    842
    media_image1.png
    Greyscale
	
Regarding claim 9, fig. 11 of SEKINE discloses a solid-state imaging device, comprising: 
a plurality of pixels two-dimensionally arranged on a semiconductor substrate 2 (par [0033] - a wafer of the CMOS sensor, to form a sensor layer 2), wherein each of the plurality of pixels includes a plurality of shallow light receiving portions (left half portion of PD3 and right half portion of PD3) formed under a surface of the semiconductor substrate and arranged next to each other at a same depth of the semiconductor substrate (par [0033] - a wafer of the CMOS sensor, to form a sensor layer 2), and 

one or more of the shallow light receiving portions and the deep light receiving portion are connected to each other via a connection portion PD2, which is provided directly below the one or more of the shallow light receiving portions, so as to form a second light receiving portion PD2,
at least one of the rest of the shallow light receiving portions forms a first light receiving portion is separated from the deep light receiving portion by a vertical separation portion 16’’, which is provided directly below the at least one of the rest of the shallow light receiving portions forming the first receiving portion, 
the connection portion PD2 is formed by introducing impurities into the semiconductor substrate in a portion between the one or more of the shallow light receiving portions and the deep light receiving portion PD1, 
when light enters the shallow light receiving portions and the second light receiving portion, photoelectric conversion is performed, and a signal electron is generated, and the vertical separation 16’’ portion is different in electric potential from the connection portion PD2.

 Allowable Subject Matter
Claims 1, 2, 4 and 6-8 are allowed.
Regarding claim 1, fig. 11 of Sekine discloses a solid-state imaging device, comprising: 
a plurality of pixels two-dimensionally arranged on a semiconductor substrate 2 (par [0033] - a wafer of the CMOS sensor, to form a sensor layer 2), 
wherein each of the plurality of pixels includes a plurality of shallow light receiving portions (left half portion and right half portion of PD3) formed under a surface (top surface of PD3) of the 
a deep light receiving portion PD1 formed under the shallow light receiving portions and spaced apart from the shallow light receiving portions, 
the deep light receiving portion is formed in a region deeper than the shallow light receiving portions, and 
one or more of the shallow light receiving portions and the deep light receiving portion PD1 are connected to each other via a connection portion PD2, which is provided directly below the one or more of the shallow light receiving portions, so as to form a second light receiving portion (PD3/16’’/PD2/16’/PD1), 
at least one (left half portion or right half portion) of the rest of the shallow light receiving portions forms a first light receiving portion is separated from the deep light receiving portion  PD1 by a vertical separation portion 16’’, which is provided directly below the at least one of the rest of the shallow light receiving portions forming the first receiving portion, and 
the connection portion is formed by introducing impurities into the semiconductor substrate in a portion between the one or more of the shallow light receiving portions and the deep light receiving portion, and 
when light enters the shallow light receiving portions and the second light receiving portion, photoelectric conversion is performed, and a signal electron is generated.
Sekine does not disclose that each one or more of the shallow light receiving portions forming the second light receiving portion is provided with an IR filter which transmits only infrared light and each at least one of the rest of the shallow light receiving portions forming a first light receiving portion is provided with one of color filters.
Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829